878 F.2d 379Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.George H. COLLINS, Individually, and as the Warden of theMaryland Penitentiary, Hollis S. Thompson, Individually, andas a Captain assigned to the Maryland Penitentiary,Lieutenant Middleton, Individually, and as a Lieutenantassigned to the 4PM to 12AM shift at the MarylandPenitentiary, Sergeant Lee, Individually, and as a Sergeantassigned to the 12AM to 8AM shift at the MarylandPenitentiary, Defendants-Appellees.
No. 89-7082.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1989.Decided June 21, 1989.

Aaron Holsey, appellant pro se.
Carmina Szunyog, Office of the Attorney General of Maryland, for appellees.
Before PHILLIPS, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Aaron Holsey, a Maryland inmate, filed timely objections to a magistrate's report and recommendation in this 42 U.S.C. Sec. 1983 action.  The district court's opinion adopting the report and dismissing the action does not indicate whether a de novo review was made as required by 28 U.S.C. Sec. 636(b)(1).  Under these circumstances, we are constrained to vacate the judgment of the district court and remand so that the district court may conduct an appropriate de novo review.    See Orpiano v. Johnson, 687 F.2d 44, 48 (4th Cir.1982).


2
As the dispositive issue recently has been decided authoritatively, we dispense with oral argument.


3
REMANDED.